Citation Nr: 9904722	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a lumbar spine injury.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a compression fracture of T4, with shortening of 
the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claims on appeal.  The 
veteran who had active service from June 1968 to October 
1969, appealed those decisions to the BVA and the case was 
referred to the Board for appellate review. 

The veteran's claim of entitlement to an evaluation in excess 
of 40 percent for residuals of a lumbar spine injury is 
addressed in the remand portion of this decision.


FINDING OF FACT

Residuals of a compression fracture of T4, with shortening of 
the right leg, are manifested by tenderness of the thoracic 
spine, and a 1/4 inch shortening of the right leg.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for compression fracture T4 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.40, 
4.71a, Diagnostic Code 5285 (1998).

2.  The schedular criteria for a compensable evaluation for 
shortening of the right leg have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§  4.40, 4.71a, Diagnostic Code 
5275.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current 10 percent 
evaluation for residuals of a compression fracture of T4, 
with shortening of the right leg, does not accurately reflect 
the extent of his disability.  

Service connection was originally granted in January 1976 for 
one disability, defined as residuals of a compression 
fracture of T4 and spondylolisthesis of L5-S1.  A 10 percent 
evaluation was assigned, effective February 1975.  This 
decision was based on service medical records that noted 
complaints of chronic back pain with a history of low back 
trauma, with X-rays evidence of a compression fracture of T4, 
and spondylolisthesis of L5.  In addition, a VA examination 
report indicated slight spondylolisthesis of L5, by X-ray, 
with a slight pelvic tilt to the right, no spasm in the 
lumbosacral area, no sensory deficits, and no skeletal muscle 
weakness.  

In August 1979, the RO evaluated spondylolisthesis and 
residuals of a compression fracture of T4 as separate 
service-connected entities, and assigned a 10 percent 
evaluation for the latter, effective February 1975.  In a 
September 1985 decision, the RO denied service connection for 
an additional, post-service fracture of T4, as well as a 
fracture of T5.  The veteran had maintained that his service-
connected lumbar and thoracic back disorders had caused him 
to fall and land on his back, fracturing T5 and re-fracturing 
T4.

A rating decision dated in June 1987 did not alter the 
assigned evaluations for the veteran's disability of the 
thoracic spine, but re-characterized the disability as 
residuals of a compression fracture of T4 with 1/2 inch 
shortening of the right leg. The 10 percent evaluation has 
remained unchanged since February 1975.  

An April 1993 VA examination report of the veteran's cervical 
spine included X-rays of the thoracic spine that revealed 
generalized osteoporosis.  Disc spaces and the spinal canal 
were described as normal.  There was evidence of wedging of 
the thoracic vertebrae.  

The veteran received a VA hospitalization from late August to 
late September 1993 with complaints of back pain.  His spine 
was noted to be tender in the lower thoracic and lumbar 
regions.  Reflexes were all within normal limits and the 
veteran was ambulant with two crutches.  His discharge 
diagnoses included multiple compression deformities of the 
spine.  He was hospitalized again in June 1994 with 
complaints of increasing back pain.  He was noted to have 
tenderness in the thoracic spine and lumbar spine. 

An August 1994 VA examination report addressed the veteran's 
overall back disability, without identifying those symptoms 
solely attributable to the thoracic disability and those 
solely attributable to the lumbar disability.  The veteran 
complained of, among other things, an inability to bend 
forward.  He was noted to use a back brace.  He was observed 
to be "standing stiff" and to be "stiff in his lower 
back," with flexion to 35 degrees, extension to 10 degrees, 
lateral flexion to 25 degrees bilaterally, rotation to the 
left to 30 degrees, and rotation to the right to 5 degrees.  
All of these movements were described as painful, except for 
extension, which was described as "very painful."  The 
diagnosis was degenerative lumbar disc disease, and status 
post compression fracture of L4 [sic.]

At his May 1996 personal hearing, the veteran discussed his 
lumbar disability, but not his thoracic disability. 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

Under 38 C.F.R. § 4.71a, Diagnostic Code DC 5285, residuals 
of a vertebral fracture are to be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.  Under DC 
5291, a 10 percent evaluation is warranted for either severe 
or moderate limitation of motion of the lumbar spine, and a 
noncompensable evaluation is warranted for slight limitation 
of motion.  The Board notes that the veteran sustained 
multiple fractures of the thoracic vertebrae after separation 
from service, disorders that are not service-connected.  In 
addition, while the veteran has complained of tenderness in 
the area of the thoracic spine, the preponderance of the 
evidence indicates that limitation of motion of the thoracic 
spine alone, is no more than slight.   Therefore an 
evaluation in excess of 10 percent is not warranted.  

However, in view of the fact that service medical records 
show a 50 percent reduction in height of T4, a 10 percent 
evaluation is warranted under DC 5285 for demonstrable 
deformity of a vertebral body.  Furthermore, the veteran's 
thoracic spine disability has been evaluated as 10 percent 
disabling since February 1975.  This rating is now protected.  
38 C.F.R. § 3.951(b).  

Under DC 5275, a 10 percent evaluation is warranted for a 11/4 
to 2 inch shortening of the bones of the lower extremity.  
Therefore, a 10 percent evaluation is not warranted for the 
veteran's 1/4 inch shortening of the right leg.  


REMAND

The Board notes that while the veteran is currently receiving 
the maximum 40 percent evaluation for residuals of a lumbar 
spine injury under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 
higher evaluation is potentially available under DC 5293, 
which contemplates a 60 percent evaluation for pronounced 
intervertebral disc syndrome.  During the veteran's May 1996 
personal hearing, the veteran's representative indicated that 
the most recent VA examination report, in August 1994, did 
not contain a discussion of any findings relating to 
radicular symptoms.  Treatment records show that the veteran 
has a number of symptoms in the right lower extremity, 
including pain, numbness and weakness.  The Board notes, 
however, that the veteran is currently also receiving 
treatment for peripheral vascular disease in the lower 
extremities, a non-service connected disorder.  The record 
does not contain a medical opinion that specifies whether the 
right lower extremity symptomatology is a manifestation of 
the veteran's lumbar disability, which would require 
consideration of DC 5293, or whether such symptoms are due to 
his peripheral vascular disease.  Therefore, the Board feels 
that a medical examination and opinion would be helpful in 
clarifying this matter.  Accordingly, this case is REMANDED 
for the following development:

1.  The veteran should be afforded VA 
neurological and orthopedic examinations 
to determine the current degree of 
residuals of a lumbar spine injury.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiners should be accomplished and the 
results included in the claims file.  The 
examiners are requested to report 
complaints and clinical findings in 
detail.  The examiners are specifically 
requested to discuss the presence of any 
lower extremity symptoms, and, if 
possible, to specify to what extent any 
such symptoms are secondary to the 
service-connected lumbar disability, and 
to what extent they are due to any non-
service connected disorders, including 
peripheral vascular disease.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1994), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and be afforded the applicable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




		
BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

